Citation Nr: 1827005	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

 2.  Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death under 38 U.S.C. § 1151 (2012).


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  He died in April 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the appellant has made various statements regarding representation and that she has worked with various attorneys; however, a properly executed VA Form 21-22a, Appointment of Individual as Claimant's Representative in favor of attorney George J. Singley, signed in April 2014 is of record.  This appointment has not been revoked, and no subsequent appointment has been received.  Thus, the Board will proceed on the basis that George J. Singley remains as the appellant's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death, on both a direct basis and pursuant to 38 U.S.C. § 1151.  Specifically, she maintains that the Veteran's colon cancer was related to service, and that he died due to complications related to that disease.  Alternatively, in the February 2015 substantive appeal, the appellant's representative argued that a VA facility had performed a colostomy and that the site became infected, resulting in the fatal sepsis.  The death certificate indicates that the Veteran died in April 2014 at a non-VA medical facility as the result of sepsis shock with multi organ failure.  
VA treatment records indicate that the Veteran's colon cancer dates to the 1990s or earlier.  In that regard, a June 2005 VA treatment record indicates colon cancer with metastases, and that the Veteran was followed closely at Fox Chase.  A November 2005 outpatient record notes that the Veteran had a recurrence of colon cancer in 1998, which resulted in radical resection of his colon and rectum.  Notably, there are no VA treatment records prior to 2005 contained in the record.  Moreover, it is not clear whether the Veteran was treated for his colon cancer by VA, or by a private provider.  The appellant should be asked to identify all treatment for the Veteran's colon cancer and provide appropriate releases for all non-VA providers identified so that records regarding the course of the Veteran's cancer treatment may be sought.  

The death certificate indicates that at the time of his death, the Veteran was an inpatient at University Medical Center of Princeton at Plainsboro.  Records from this facility have not been sought.  The appellant should be afforded the opportunity to provide an appropriate release for records from that facility so that they might be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify all VA and non-VA providers of treatment for the Veteran's colon cancer.  She should be asked to supply to VA an appropriate release of information for all non-VA providers, to include University Medical Center of Princeton for terminal records.  

Obtain all outstanding VA treatment records identified by the appellant for the period prior to 2004.  All records/responses received must be associated with the electronic claims file.  
2.  Thereafter, review the claims file and ensure that the requested development has been conducted and completed in full. 

If any development is incomplete, appropriate corrective action is to be implemented.  Such development should include obtaining a medical opinion regarding the cause of the veteran's death if such opinion is determined to be required based on any newly obtained evidence.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

